Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
restricting member in claim 1, 
first engaging portion in claim 1, and 
elastic abutting assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang, et al.  (US 2018/0222020, “Yang”).

Regarding claim 1, Yang discloses a ratchet wrench (Figs 1-4, and 9-10; Figs 1, 2, 2-1, 4, and 10 provided below), including: 
a main body 10 (see Figs below, [0026]), has a first receiving chamber 11, a second receiving chamber 13 being parallel to the first receiving chamber, and a third receiving chamber 12 which is communicated with the first receiving chamber and the second receiving chamber (see below), one end (upper end) of the second receiving chamber including a larger 
a driving member 20 (Figs 1 and 10), being rotatably assembled within the first receiving chamber, and a first engaging portion 21 being disposed around a peripheral surface of the driving member (Figs below, [0028]); 
a restricting member 30 (Figs 1 and 10 below, [0028]), being disposed in the third receiving chamber and having a second engaging portion 31 which is engageable with the first engaging portion and configured to limit a rotational direction of the driving member [0028]; 
a switching member 40 (Figs 4 and 10, [0029]), being rotatably disposed within the second receiving chamber, including a rotatable member 411 and a projection 413 which extends from the rotatable member, the rotatable member being received in the larger diameter section (Fig 10, Ibid.), the projection being received in the small diameter section, an end of the rotatable member away from the projection having a turning member 414 extending radially, the rotatable member having a receiving hole 412 radially recessed thereon; 
an elastic abutting assembly (42-43, 0029], Fig 4), one end of the elastic abutting assembly being received within the receiving hole of the rotatable member (end of 43 received in receiving hole), and another end of the elastic abutting assembly being restrictedly abutted against the restricting member and biasing the restricting member toward the first engaging portion (upper end of 42 abutting restricting member 30, Ibid.); 
wherein a position where the restricting member and the first engaging portion engage with each other is switchable by adjusting the switching member so as to adjust the rotational direction of the driving member [0029], [0032-33], [0035].

    PNG
    media_image1.png
    508
    795
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    463
    193
    media_image4.png
    Greyscale

Regarding claim 6, Yang discloses the limitations of claim 1, as described above, and further discloses wherein the rotatable member has a notched portion (annotated Fig 4, below), radially facing toward the restricting member (Figs 4 and 10, above), the rotatable member has a flange 415 correspondingly above the notched portion (annotated Fig 4, below), the notched portion includes a protruding portion and arcuate concave segments (annotated Fig 4, below, 

    PNG
    media_image5.png
    335
    603
    media_image5.png
    Greyscale

Regarding claim 7, Yang discloses the limitations of claim 6, as described above, and further discloses wherein as viewed in an axial direction of the rotatable member, a diametric dimension of the flange is larger than that of the protruding portion (viewed axially and across a width direction of the rotatable member, perpendicular to longitudinal direction of handle 414, the diametric dimension of flange 415 is larger than the diametric dimension, or width, of the protruding portion).  

Regarding claim 8, Yang discloses the limitations of claim 1, as described above, and further discloses wherein a first stepped portion is formed between the larger diameter section 31 and the small diameter section 131 (Figs 2.1 and 10, above), a second stepped portion is formed between the rotatable member 411 and the projection 413 (Fig 4, above), and the first stepped portion and the second stepped portion are abutted against each other (Fig 10, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0222020), as applied to claim 1, and further in view of Shen (US 7,121,170, “Shen”).  

Regarding claim 2, Yang discloses the limitations of claim 1, as described above, and further discloses an elastic member 43 and an abutting block 42 (Fig 4, above), but does not explicitly disclose that the elastic member is sleeved on the abutting block and received within the receiving hole.  That is, the spring of Yang abuts the abutting block without being sleeved thereon.  
Shen is also concerned with a ratchet wrench (Figs 3-4, below) having a pawl 65, a switching member 70 and an elastic abutting assembly (75, 78) therebetween, the elastic abutting assembly comprising an elastic member 78 and an abutting block 75 (3:35-42), where the abutting block defines a central guide shaft 77 between two slits 76, the central guide shaft 77 sleevingly receiving the spring 78 to provide a configuration in which “the positioning plate [abutting block] is not easily deformed, thereby facilitating movement of the spring 78 in the positioning plate” (3:43-53). 

    PNG
    media_image6.png
    580
    583
    media_image6.png
    Greyscale

                             
    PNG
    media_image7.png
    462
    779
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Yang by replacing the spring 43 and abutting block 42 structure with the spring 78 and abutting block 75 taught by Shen, to provide an abutting block that is not easily deformed, thereby providing more predictable and consistent operation of the tool.  

Regarding claim 3, Yang, as modified, discloses the limitations of claim 2, as described above, and further discloses wherein the abutting block is E-shaped (Figs 3-4, above, 3:35-53), the abutting block includes a sleeved leg 77 and two blocking arms (arms outside of slits 76) which are located at two sides of the sleeved leg respectively (Figs 3-4), the elastic member is sleeved on the sleeved leg (Fig 4, Ibid.), and the two blocking arms are slidably received within the receiving hole (Ibid.)

Regarding claim 4, Yang, as modified, discloses the limitations of claim 3, as described above, but does note explicitly disclose wherein the receiving hole includes an enlarged portion and two extending portions between which the enlarged portion is disposed, the two blocking arms are located within the two extending portion respectively, and the elastic member and the sleeved leg are located within the enlarged portion.  Yang, as modified, discloses the elastic member being disposed on the sleeved leg and two blocking arms, as described above, but does not explicitly teach any particular shape or configuration of the receiving hole.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the device of Yang, as modified, to define the receiving hole to have geometry that corresponded to the cross-sectional shape of the elastic abutting assembly to provide good support all around the elastic abutting assembly, minimizing any possible movement or play, thereby providing more consistent and predictable movement thereof.  A skilled artisan would have found it obvious that such a corresponding receiving hole would comprise an enlarged central portion to receive the spring and sleeved leg (together) between two outer portions to receive the two extending portions.  

Regarding claim 5, Yang, as modified, discloses the limitations of claim 3, as described above, and further discloses wherein an end of the restricting member away from the first engaging portion (lower end of element 30, Fig 1, above) has a recession 32, and an end of the 

Regarding claim 9, Yang, as modified, discloses the limitations of claim 4, as described above, and further discloses the recited limitations of claim 9, as described above in the rejections of claims 5-8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following also teach a ratchet wrench comprising a main body with a smaller diameter portion that corresponds to and receives a projection of a switching member: 
Chang (US 8,631,723), 
Chen (US 2005/011314), 
Chou (US 10,335,929), and 
Chen (US 2018/0339403).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723